DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/13/2019, 1/24/2020, and 7/23/2020 were are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:    
Claim 8 currently says “a movement groove passes through the knob mount to allow the knob pin coupled to the knob to be laterally movable only within a certain range” but should instead say “a movement groove passes through the knob mount to allow --a-- knob pin coupled to the knob to be laterally movable only within a certain range”, as the knob pin is not previously introduced in claim 1, from which claim 8 depends. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (Published U.S. Patent Application No. 20190061476) in view of Lee et al. (Published U.S. Patent Application No. 20190351744) and Belzons (Published U.S. Patent Application No. 20170021701).
Regarding claim 1, Isobe (Fig. 1-10) teaches an air vent for an automobile, comprising: 
a duct (retainer 10) in which a passage (air passage 16) having an air inlet and an air outlet communicating with each other is formed (see Fig. 1, arrow A1 denotes the airflow through the inlet and outlet of the air passage 16); 
a duct cover fixed to a front surface of the duct (bezel 17); 
a knob mount fixed to a front surface of the duct cover (downstream rail portions 44); 
a knob installed in the knob mount (operation knob assembly 60) and configured to be laterally movable (see Fig. 10); 
a nozzle installed in a direction of the air outlet of the duct and configured to be vertically rotatable (downstream intermediate gears 87, see Fig. 9A-9C); 
a front vane connected to an inner side of the nozzle (downstream fin 36) and configured to be laterally rotatable according to a lateral movement amount of the knob such that a lateral wind direction is adjustable (see Fig. 10); 
a damper plate installed inside the duct (barrel fin 50), the damper plate having one side end portion connected to the nozzle (driven gear 77 us connected to the downstream intermediate gears 87 via the upstream intermediate gear 81, as seen in Fig. 9A-9C) and an other side end portion [connected to] the duct (upstream fin pivot 55 is inserted into hole 33 of the ride side wall 23 of the upstream retainer member 11). 
Isobe is silent regarding the other side end portion of the damper plate moving along a guide groove formed in the duct.
However, Lee (Fig. 1-5) teaches an air vent for an automobile (air duct 100), comprising a damper plate (Para. 46, “upper auxiliary wing 270 and a lower auxiliary wing 280 for guiding the discharge direction of the air”) installed inside the duct, the damper plate having one side end portion connected to the nozzle and an other side end portion to be moved along a guide groove formed in the duct (Para. 47, “hinge end 272 formed on the front end portion of the upper auxiliary wing 270 may be hinge-connected to the rear end portion of the upper horizontal wing 230 and at the same time, a pin 274 formed on the rear end portion thereof may be fastened to be transferable to the upper slot 214 of the spacer”; Para. 48, “Similarly, a hinge end 282 formed on the front end portion of the lower auxiliary wing 280 may be hinge-connected to the rear end portion of the lower horizontal wing 240 and at the same time, a pin 284 formed on the rear end portion thereof may be fastened to be transferable to the lower slot 215 of the spacer”; and Para. 39, “spacer 210 may be provided as a plate-like structure having a plurality of wing connectors 211, 212, 213 formed to be protruded on a front end portion thereof, having slots 214, 215 formed to be penetrated at the upper and lower locations of a rear end portion thereof, respectively, and having an arc-shaped guide aperture 216 formed to be penetrated on a vertical middle location thereof”). 
It would have been obvious to one skilled in the art at the time of the invention to include the groove(s) for guiding the damper plate(s) by combining prior art elements according to known methods to yield predictable results as taught by Lee into the teachings of Isobe because it does no more than yield predictable results of ensuring that the motion of the damper plate is properly aligned with the intent and that there is no over-rotation of the damper plate, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Isobe is silent regarding a damper installed in a direction of the air inlet of the duct and configured to be rotatable to open or close the passage. 
However, Belzons (Fig. 1-4) teaches an air vent for an automobile, comprising: 
a duct in which a passage having an air inlet and an air outlet communicating with each other is formed; 
a duct cover fixed to a front surface of the duct; 
a knob mount fixed to a front surface of the duct cover (central air directing element 92); 
a knob (user-actuated manual mechanism 32) installed in the knob mount (see Fig. 1C) and configured to be laterally movable (see Fig. 3A-3C); 
a nozzle installed in a direction of the air outlet of the duct and configured to be vertically rotatable (see Fig. 1D, bounding flange around central air directing element 92); 
a front vane connected to an inner side of the nozzle (horizontal air flow adjustment mechanism 24 is interior to the bounding flange around central air directing element 92) and configured to be laterally rotatable according to a lateral movement amount of the knob such that a lateral wind direction is adjustable (see Fig. 3A-3C); 
a damper plate installed inside the duct (upper and lower vertical air flow adjustment mechanism 22), the damper plate having one side end portion connected to the nozzle (connected via the linking pin 38); and 
a damper installed in a direction of the air inlet of the duct and configured to be rotatable to open or close the passage (shutoff mechanism 40, see Fig. 3A-3B).
It would have been obvious to one skilled in the art at the time of the invention to include the shutoff damper by combining prior art elements according to known methods to yield predictable results as taught by Belzons into the teachings of Isobe because it does no more than yield predictable results of providing a means for the user to prevent substantially all airflow when desired, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 4, Isobe in view of Lee and Belzons teaches the air vent of claim 1, further comprising: 
a knob rotation shaft which the damper (Belzons: shutoff mechanism 40, see Fig. 3A-3B) is connected to one side end portion of (Belzons:  see Fig. 1C, Para. 119, “shutoff mechanism is adjusted in position upon a movement of the second linkage member 36 via a translation of motion between the serrations 97a of the second linkage member and the gearwheel 97b”); and 
a damper device through which the damper is connected to the one side end portion of the knob rotation shaft (Belzons:  gearwheel 97b).

Regarding claim 7, Isobe in view of Lee and Belzons teaches the air vent of claim 1, wherein the duct comprises a rear duct (Isobe:  upstream retainer member 11) and a front duct which are coupled to each other (Isobe:  downstream retainer member 14).

Regarding claim 8, Isobe in view of Lee and Belzons teaches the air vent of claim 1, wherein a movement groove passes through the knob mount (Belzons:  central air directing element 92 has a movement groove therein which is defined between the vertical sides of the central air directing element 92) to allow --a-- knob pin (see Annotated Figure below) coupled to the knob (Belzons:  user-actuated manual mechanism 32) to be laterally movable only within a certain range (Belzons:  vertical sides of the central air directing element 92 would prevent the knob and knob pin from being laterally moveable outside of the central air directing element 92).


    PNG
    media_image1.png
    680
    458
    media_image1.png
    Greyscale

Annotated Figure

Allowable Subject Matter
Claims 2-3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of elements required by claim 2, which depends from claim 1, is neither novel nor obvious in view of the prior art.  In particular, the specific configuration of the claimed knob element and its connections as described to the other elements of the air vent distinguish the claimed invention over the prior art. 
Claims 3 and 6 are rendered allowable in light of their dependence from claim 2. 
The combination of elements required by claim 5, which depends from claim 4, is neither novel nor obvious in view of the prior art.  In particular, the specific configuration of the claimed damper device and its connections as described to the other elements of the air vent distinguish the claimed invention over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762